Citation Nr: 0731853	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from October 1965 to May 1969 
with the Marine Corps, and from June 1972 to March 1978 with 
the Army.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for the cause 
of the veteran's death.  In May 2007, the appellant testified 
before the undersigned at a Travel Board hearing conducted at 
the RO; a transcript of the hearing has been included in the 
claims folder.

FINDINGS OF FACT

1.  The appellant and the veteran were married in March 1989, 
and their marriage ended upon the death of the veteran in 
March 2002.

2.  During the pendency of this appeal, the appellant 
remarried on September 20, 2004, and the record indicates she 
is still married.

3.  At the time of her remarriage, the appellant was under 
the age of 57 years.

CONCLUSION OF LAW

As the remarried widow of the veteran, the appellant does not 
meet the legal criteria for the receipt of benefits as his 
surviving spouse.  38 C.F.R. §§ 101(3), 103, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

There are certain circumstances in which the provisions of 
the VCAA do not apply.  Notice as to evidentiary development 
procedures is not required in those cases where the law, and 
not the evidence, is dispositive; in such cases, the claim is 
denied on the ground of the lack of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  VA is also not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  

In the instant case, the provisions of the VCAA do not apply 
because this case must be denied on the basis that the 
claimant is ineligible for the benefit claimed, as will be 
explained below.

II.  Applicable law, factual background, and analysis

Dependency and indemnity compensation (DIC) benefits due to a 
service-connected death can be paid to the surviving spouse 
of a veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 
38 C.F.R. § 3.5 (2007).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. 
§ 3.1(j).

A "surviving spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
section 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death and: (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 C.F.R. § 101(3); 
38 C.F.R. § 3.50.

The evidence of record shows that the appellant married the 
veteran in March 1989; they remained married until he passed 
away in March 2002.  In her September 2004 notice of 
disagreement as to the present appeal, the appellant stated 
that she had met another man and was planning to marry in 
September 2004.  In August 2006, she submitted a statement 
that she had remarried on September 20, 2004; attached to 
this statement was a copy of her marriage record from the 
County Probate Court.  

The Board is aware that an amendment to title 38 of the 
United States Code, effective January 1, 2004, provides that 
the remarriage after age 57 of the surviving spouse of a 
veteran shall not bar the furnishing of certain benefits, to 
include DIC, to such person as the surviving spouse of the 
veteran.  38 U.S.C.A. § 103(d)(2)(B).  The record shows that 
the appellant was 48 years of age when she remarried in 
September 2004.  Therefore, the above amendment is not 
applicable to her.

There is no indication in the record on appeal that there is 
any other potential beneficiary, such as a minor child, who 
would benefit from an adjudication of service connection for 
the cause of the veteran's death.

Because the appellant remarried during the pendency of this 
appeal, she is not eligible to file a claim for DIC based on 
the late veteran's service, since she is not the veteran's 
surviving spouse, as defined by 38 C.F.R. § 3.50.  We 
recognize that her claim for death benefits was filed before 
she remarried.  However, the law, which is dispositive in 
this case, mandates that the appellant's claim for benefits 
as the veteran's surviving spouse now has no legal basis and 
must be dismissed.


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is dismissed.


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals
Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


